Citation Nr: 0809614	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1985.  He died in June 1993, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for the cause of 
the veteran's death and denied eligibility for Dependents' 
Educational Assistance.

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing held in February 2006.  A 
transcript has been associated with the file.

The Board has previously remanded this case in May 2005 and 
April 2006.  It returns for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board regrets that this case must be remanded for yet an 
additional time.

Following the Board's April 2006 remand, the U.S. Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim for DIC benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The Court also held that, 
unlike a claim to reopen, an original DIC claim imposes upon 
VA no obligation to inform a DIC claimant who submits a non-
detailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

The notice provided in this case does not meet this standard.  
The Board has reviewed notice letters issued to the appellant 
in October 2001 and September 2006, neither of which provide 
the information discussed in the aforementioned Hupp case.  
The Board must remand to provide Hupp compliant notice of the 
requirements for 38 U.S.C.A. § 1310 claims.

The Board notes that the appellant's claim for entitlement to 
Dependents' Educational Assistance is inextricably 
intertwined with the issue of entitlement to service 
connection for the cause of the veteran's death.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Until the issue of the 
cause of the veteran's death is resolved, a determination 
cannot be made on the issue of Dependents' Educational 
Assistance.



Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Hupp, supra, with respect to the 
38 U.S.C.A. § 1310 claim.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  Then the RO should readjudicate the 
claims.  If such action does not resolve 
a claim, a supplemental statement of the 
case (SSOC) should be issued to the 
appellant and her representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



